Name: Council Regulation (EC) No 730/98 of 30 March 1998 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products
 Type: Regulation
 Subject Matter: fisheries;  EU finance;  tariff policy;  international trade
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 102/12. 4. 98 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 730/98 of 30 March 1998 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Community supplies of certain fishery products currently depend on imports from third countries; whereas it is in the Communitys interest to suspend in part or in whole the customs duties for the products in question, within Community tariff quotas of an appro- priate volume; whereas, in order not to jeopardise the development prospects of this production in the Com- munity and to ensure an adequate supply to satisfy user industries, it is advisable to open those quotas, applying customs duties varied accordingly to sensitivity of the different products on the Community market; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica- tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up; Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community; whereas, to ensure the efficiency of a common administration of these quotas, there is no reasonable obstacle to author- ising the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly; Whereas Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementa- tion of Council Regulation (EEC) No 2913/92 estab- lishing the Community Customs Code (1), has codified the management rules for tariff quotas designed to be used following the chronological order of dates of customs declarations, HAS ADOPTED THIS REGULATION: Article 1 1. The import duties on the goods listed in the Annex shall be suspended at the indicated duty rate for the periods and in the amounts indicated therein. 2. Imports of the products in question shall not be covered by the quotas referred to in paragraph 1 unless the free-at-frontier price, which is determined by the Member States in accordance with Article 22 of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products (2), is at least equal to the reference price fixed, or to be fixed, by the Community for the products under consideration of the categories of the products concerned. Article 2 The tariff quotas referred to in Article 1 shall be adminis- tered by the Commission in accordance with Articles 308a to 308c of Regulation (EEC) No 2454/93. Article 3 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1998. (1) OJ L 253, 11. 10. 1993, p. 1. Regulation as last amended by Regulation (EC) No 75/98 (OJ L 7, 13. 1. 1998, p. 3). (2) OJ L 388, 31. 12. 1992, p. 1. Regulation as last amended by Regulation (EC) No 3318/94 (OJ L 350, 31. 12. 1994, p. 15). ¬ ¬EN Official Journal of the European CommunitiesL 102/2 2. 4. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1998. For the Council The President LORD SIMON of HIGHBURY ¬ ¬EN Official Journal of the European Communities L 102/32. 4. 98 ANNEX Order No CN code Taric code Description Amount of quota (in tonnes) Quota duty (%) Quota period 09.2753 ex 0302 50 10 *20 Cod (Gadus morhua, Gadus ogac, Gadus macro- cephalus) and fish of the species Boreogadus saida, excluding livers and roes, presented fresh, chilled or frozen, for processing (a) (b) 57 500 3,7 1.4 to 31.12.1998ex 0302 50 90 *10 ex 0302 69 35 *10 ex 0303 60 11 *10 ex 0303 60 19 *10 ex 0303 60 90 *10 ex 0303 79 41 *10 09.2756 ex 0303 60 11 *10 Cod (Gadus morhua, Gadus ogac, Gadus macro- cephalus) and fish of the species Boreogadus saida, excluding livers and roes, frozen, for proces- sing (a) (c) 9 000 3,7 1.4 to 31.12.1998ex 0303 60 19 *10 ex 0303 60 90 *10 ex 0303 79 41 *10 09.2758 ex 0302 70 00 *20 Cod livers (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish liver of the species Bore- ogadus saida, fresh or chilled, for processing (a) (b) 300 0 1.4 to 31.12.1998 09.2765 ex 0305 62 00 *20 Cod (Gadus morhua, Gadus ogac, Gadus macro- cephalus) and fish of the species Boreogadus saida, salted or in brine, but not dried or smoked, for processing (a) (b) 8 000 3,7 1.4 to 31.12.1998*25 *29 ex 0305 69 10 *10 09.2773 ex 0306 13 10 *10 Shrimps and prawns of the species Pandalus borealis, in shell, fresh, chilled or frozen, for processing (a) (b) 6 000 0 1.4.1998 to 31.3.1999ex 0306 23 10 *11 *91 09.2779 ex 0304 90 05 *10 Surimi, frozen, for processing (a) (b) 8 000 6 1.4 to 31.12.1998 09.2780 ex 0304 20 91 *10 Frozen blue grenadier fillets (Macruronus novae- zealandiae), and other frozen meat of blue grenadier, for processing (a) (b) 5 000 6 1.4 to 31.12.1998ex 0304 90 97 *60 09.2785 ex 0307 49 59 *10 Tubes of squid (Ommastrephes spp.  excluding Ommastrephes sagittatus , Nototodarus spp., Sepioteuthis spp.) and Illex spp., frozen, for processing (a) (b) 9 000 3,5 1.4 to 31.12.1998ex 0307 99 11 *10 09.2786 ex 0307 49 59 *20 Squid (Ommastrephes spp.  excluding Ommas- trephes sagittatus , Nototodarus spp., Sepioteu- this spp.) and Illex spp. frozen whole, tentacles and fins, for processing (a) (b) 500 3,5 1.4 to 31.12.1998ex 0307 99 11 *20 09.2788 ex 0302 40 98 *10 Herrings (Clupea harengus, Clupea pallasii), including flaps, excluding livers and roes, fresh, chilled or frozen, for processing (a) (b) 12 500 0 15.9 to 31.12.1998ex 0303 50 98 *10 ex 0304 10 96 *10 ex 0304 90 27 *10 ¬ ¬EN Official Journal of the European CommunitiesL 102/4 2. 4. 98 Order No CN code Taric code Description Amount of quota (in tonnes) Quota duty (%) Quota period 09.2790 ex 1604 14 16 *10 Fillets known as loins of tunas and skipjack, for processing (a) (b) 800 9 1.4 to 31.12.1998 09.2792 ex 1604 12 99 *10 Herrings, prepared with spice and vinegar, in brine, in immediate packings of a net content of 90 kg or more, for processing (a) (b) 1 200 8 1.4 to 31.12.1998 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. (b) This quota is available for products intended to undergo any operation, unless it is solely for one or more of the following operations:  cleaning, gutting, tailing, heading,  cutting (excluding dicing, filleting, production of flaps or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation. The quota is not available for products intended, in addition, to undergo treatment (or operations) which gives quota entitlement, where such treatment (or opera- tions) is (are) carried out at retail or catering level. The reduction of customs duties shall apply only to fish intended for human consumption. (c) The quota is available for products destined exclusively for salting and drying.